DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No.16/397686, filed on 4/29/2019. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite wherein the feature is the first number divided by a sum of the first number and the second number and a weight of the feature is machine-learned. It is unclear in the claim limitation how the weight is a part of the formula or algorithm. Based on the review of the specification, the weights could be applied in several ways (paragraph 35-38 and 58-59) which can include being given more or less weight depending on the scenario. In the recitation of the claim, the scope is unclear. The Examiner asserts that a comma should have been placed before the “and” to separate the clauses to simply add that the weight of the feature is machined learned and not that the claim limitation is including the weight in the formula here. This interpretation is being applied for the purposes of examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-8 are a method, 9-16 are a storage media, and claims 17-20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite storing first training data that comprises a first plurality of training instances, each corresponding to an online action with respect to an online service and comprising a plurality of feature values and a first label indicating whether the online action is a first type of action or a second type of action that is different than the first type; 
storing second training data that comprises a second plurality of training instances, each corresponding to an entity that used the online service and comprising a set of feature values and a second label indicating whether the entity initiated a particular action; 
using the first prediction model to classify each action of a first plurality of actions performed by a first entity relative to the online service; 
 based on a first plurality of classifications of the first plurality of actions, using the second prediction model to determine a likelihood of the first entity initiating the particular action;
The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically the claims recite limitations directed to types behaviors which is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Additionally, the limitations fall into “mathematical concepts” as the claims also recite the steps for making a determination (prediction) of an outcome which is a mathematical relationship. 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are one or more storage media storing instructions which, when executed by one or more processors, A system comprising: one or more processors; one or more storage media storing instructions which, when executed by the one or more processors, using one or more first machine learning techniques to train a first prediction model based on the first training data;  using one or more second machine learning techniques to train a second prediction model based on the second training data.  
The additional elements of one or more storage media storing instructions which, when executed by one or more processors, A system comprising: one or more processors; one or more storage media storing instructions which, when executed by the one or more processors, are merely Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The additional elements of using one or more first machine learning techniques to train a first prediction model based on the first training data;  using one or more second machine learning techniques to train a second prediction model based on the second training data are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
Dependents: 
2. The method of Claim 1, wherein: a feature in a set of one or more features of the second prediction model is based on a first number of actions of the first type and a second number of actions of the second type; the first number is based on a first subset of the first plurality of classifications. The claim merely further limits the data of the feature in a set and does not integrate the judicial exception into a practical application. 
3. The method of Claim 2, wherein the feature is the first number divided by a sum of the first number and the second number. The claim merely further limits the data of the feature in a set and does not integrate the judicial exception into a practical application. 
4. The method of Claim 2, wherein the first number is also based on actions that were automatically determined, independent of the first prediction model, to be of the first type.  The claim merely further limits the data of the feature in a set and does not integrate the judicial exception into a practical application. 
5. The method of Claim 2, wherein: the feature is a first feature that corresponds to a first time period in which the actions of the first number of actions and the second number of actions occurred; a set of features corresponding to the set of feature values includes a second feature that corresponds to a second time period that is different than the first time period; the second feature is based on a third number of actions of the first type and a fourth number of actions of the second type.  The claim merely further limits the data of the feature in a set and does not integrate the judicial exception into a practical application. 
6. The method of Claim 1, wherein a set of features of the first prediction model is based on (1) profile features of a first entity that used the online service and (2) profile features of a second entity that is a subject of content with which the first entity interacted using the online service. The claim merely further limits the data of the feature in a set and does not integrate the judicial exception into a practical application. 
7. The method of Claim 6, wherein the profile features of the first entity include one or more of a current or former job title, academic background, current or former employer, and skills. The claim merely further limits the data of the feature in a set and does not integrate the judicial exception into a practical application. 
8. The method of Claim 6, wherein the set of features includes a measure of similarity between one or more profile features of the first entity and one or more profile features of the second entity. The claim merely further limits the data of the feature in a set and does not integrate the judicial exception into a practical application. 
Claims 10-16 and 18-20 are also rejected as they recite the same limitations as claims 2-8.
The dependent claims merely recite additional data that is used in predicting user actions in an online service. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winn (U.S. Pub. No. 2013/0159408). 
Regarding claims 1, 9 and 17, Winn discloses:
A method comprising (claim 1):
One or more storage media storing instructions which, when executed by one or more processors, cause (claim 9) (Figure 1):        
A system comprising: one or more processors; one or more storage media storing instructions which, when executed by the one or more processors, cause (claim 17) (Figure 1):                                               
 storing first training data that comprises a first plurality of training instances, each corresponding to an online action with respect to an online service and comprising a plurality of feature values and a first label indicating whether the online action is a first type of action or a second type of action that is different than the first type; (generate a database or user response actions and features, 640 and Paragraph 046)
 using one or more first machine learning techniques to train a first prediction model based on the first training data; (submit database to trainer for generating pattern of past user response actions, 650)
storing second training data that comprises a second plurality of training instances, each corresponding to an entity that used the online service and comprising a set of feature values and a second label indicating whether the entity initiated a particular action; (upon receipt of incoming data over the cloud-based network 110 at the user's individual computing device, the user 130 may respond to the incoming data by executing a particular action, Par 0029) 
using one or more second machine learning techniques to train a second prediction model based on the second training data; (The prediction system 114 may also be configured to monitor groups of users, such that a particular user's response action may be predicted based on group data observed and organized by the prediction system 114., Paragraph 33)
using the first prediction model to classify each action of a first plurality of actions performed by a first entity relative to the online service; (when new incoming data is received by the user, the classifier 212 may identify the current incoming data and identify the features present in the current incoming data, Paragraph 40 and 46)
 based on a first plurality of classifications of the first plurality of actions, using the second prediction model to determine a likelihood of the first entity initiating the particular action; (predicts likely user action based on past data, 670; A trainer component and a classifier component determine the probability a user may take a particular action and to make predictions of likely user actions based on the observations of the user., in Abstract and par 005, For example, the pattern determined from the database by the trainer 214 may indicate that the user performs a particular action a certain percent of the time when the incoming data includes a specific feature, such as time the data was sent, who sent the data, or where the user was located when the user receives the data, Par. 40)
wherein the method is performed by one or more computing devices.  (Figure 1)
 Regarding claims 2,10 and 18, Winn discloses, the method of Claim 1, wherein: a feature in a set of one or more features of the second prediction model is based on a first number of actions of the first type and a second number of actions of the second type; the first number is based on a first subset of the first plurality of classifications.  (For example, the pattern determined from the database by the trainer 214 may indicate that the user performs a particular action a certain percent of the time when the incoming data includes a specific feature, such as time the data was sent, who sent the data, or where the user was located when the user receives the data, Par. 40).
Regarding claims 4 and 12, Winn discloses, the method of Claim 2, wherein the first number is also based on actions that were automatically determined, independent of the first prediction model, to be of the first type. (The system may employ a feature extractor to identify and extract features of the incoming data. Features of the incoming data may include, for example, the subject of the data, recipient name and/or list, urgency, date and time information, location of the user when the data is received, and number of times the user has replied to the received message., Paragraph 60)
Regarding claims 5 and 13, Winn discloses, the method of Claim 2, wherein: the feature is a first feature that corresponds to a first time period in which the actions of the first number of actions and the second number of actions occurred; a set of features corresponding to the set of feature values includes a second feature that corresponds to a second time period that is different than the first time period; the second feature is based on a third number of actions of the first type and a fourth number of actions of the second type. (see the example in Paragraph 0091).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Habraken (US Pub. No. 20200258141). 
Regarding claim 3 and 11, Winn teaches the limitations set forth above and further discloses:
wherein the feature is the first number divided by a sum of the first number and the second number (For example, the pattern determined from the database by the trainer 214 may indicate that the user performs a particular action a certain percent of the time when the incoming data includes a specific feature, such as time the data was sent, who sent the data, or where the user was located when the user receives the data, Paragraph 40). 
While Winn teaches the determination of patterns for which a user has taken a particular action, but does not explicitly teach:
and a weight of the feature is machine-learned
However Habraken teaches:
and a weight of the feature is machine-learned (“The transactional behavior score is a prediction of the likelihood that an attempted purchase transaction will result in a successful (or unsuccessful) payment (i.e., invoke a positive user action) or invoke a negative user action, based on evaluating various features and applying the feature weights learned by the machine learning algorithm 606 to the features. In some examples, a predicted transaction may include a hybrid result, for example result in both a successful payment and a negative user action (e.g., a complaint, or a bad review, and so forth”, Paragraph 0081).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern determination of Winn to include and a weight of the feature is machine-learned, as taught in Habraken, as it acts to optimize the transactional behavior score such that the output of the transactional behavior model not only maximizes, or at least increases, a likelihood that a purchase transaction will be processed successfully, but also minimizes, or at least reduces, a likelihood of customer dissatisfaction, or negative user action (Paragraph 0082). 
Claim(s) 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Flood (US Pub. No. 20160267544). 
Regarding claim 6,14, and 19, Winn teaches the limitations set forth above, the reference does not disclose:
wherein a set of features of the first prediction model is based on (1) profile features of a first entity that used the online service and (2) profile features of a second entity that is a subject of content with which the first entity interacted using the online service.
However Flood teaches:
wherein a set of features of the first prediction model is based on (1) profile features of a first entity that used the online service and (2) profile features of a second entity that is a subject of content with which the first entity interacted using the online service. ( After attribute values of two profiles are compared, a similarity score is generated to reflect how similar the two user profiles are. If different attributes are associated with different weights or priorities, then a match of a higher priority attribute will have a greater effect on the similarity score than a match of a lower priority attribute.[0155] A potential prospect whose profile has a similarity score above a certain threshold is considered a prospect. Because a user's profile may be compared to multiple general profiles, the user may be a prospect for some entities (e.g., marketers) but not for other entities. Paragraphs 154-155)
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern determination of Winn to include wherein a set of features of the first prediction model is based on (1) profile features of a first entity that used the online service and (2) profile features of a second entity that is a subject of content with which the first entity interacted using the online service, as taught in Flood, in order to determine potential prospect whose profile has a similarity score above a certain threshold is considered a prospect. Because a user's profile may be compared to multiple general profiles, the user may be a prospect for some entities (e.g., marketers) but not for other entities. (Paragraphs 154-155)
Regarding claim 7 and 15, Winn in view of Flood teaches the limitations set forth above, the Winn reference does not disclose:
wherein the profile features of the first entity include one or more of a current or former job title, academic background, current or former employer, and skills.
However Flood teaches:
wherein the profile features of the first entity include one or more of a current or former job title, academic background, current or former employer, and skills. (see examples recited in Paragraph 0153). 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern determination of Winn to include wherein the profile features of the first entity include one or more of a current or former job title, academic background, current or former employer, and skills, as taught in Flood, in order to determine potential prospect whose profile has a similarity score above a certain threshold is considered a prospect. Because a user's profile may be compared to multiple general profiles, the user may be a prospect for some entities (e.g., marketers) but not for other entities. (Paragraphs 154-155)
Regarding claim 8 ,16, and 20, Winn in view of Flood teaches the limitations set forth above, the Winn reference does not disclose:
wherein the set of features includes a measure of similarity between one or more profile features of the first entity and one or more profile features of the second entity.
However Flood teaches:
wherein the set of features includes a measure of similarity between one or more profile features of the first entity and one or more profile features of the second entity. (After attribute values of two profiles are compared, a similarity score is generated to reflect how similar the two user profiles are. If different attributes are associated with different weights or priorities, then a match of a higher priority attribute will have a greater effect on the similarity score than a match of a lower priority attribute.[0155] A potential prospect whose profile has a similarity score above a certain threshold is considered a prospect. Because a user's profile may be compared to multiple general profiles, the user may be a prospect for some entities (e.g., marketers) but not for other entities. Paragraph. 154)
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern determination of Winn to include wherein the set of features includes a measure of similarity between one or more profile features of the first entity and one or more profile features of the second entity, as taught in Flood, in order to determine potential prospect whose profile has a similarity score above a certain threshold is considered a prospect. Because a user's profile may be compared to multiple general profiles, the user may be a prospect for some entities (e.g., marketers) but not for other entities. (Paragraphs 154-155).

Relevant Art Not Cited
Wang (US 20180150785) teaches connects users to entities based on the comparison of profiles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/10/22